         Case 2:20-cv-01113-GJP Document 78-7 Filed 06/05/20 Page 1 of 1




                                 CERTIFICATE OF SERVICE
       I, Richard Limburg, attorney for third-party, Tandigm Health, LLC, do hereby certify that

a true and correct copy of the foregoing document was electronically filed with the Court on the

date listed below and that a copy of the foregoing document was served on all parties of record

via the Court’s electronic filing system.




                                                    /s/ Richard Limburg
                                                    Richard Limburg

Dated: June 5, 2020




Error! Unknown document property name.
